Exhibit 10.1 to Clean Coal Technologies Form 8-K filed 7-6-12




EXECUTIVE EMPLOYMENT AGREEMENT







This EXECUTIVE EMPLOYMENT AGREEMENT is made and entered into this the 1st day of
July 2012 by and between Clean Coal Technologies, Inc., a Nevada corporation
(the "Company"), and Robin Eves (the "Executive").




WHEREAS, the Company desires to employ the Executive and the Executive desires
to be so employed by the Company from and after the date of this Agreement, it
being specifically acknowledged by each party hereto that upon execution and
delivery of this Agreement, any and all previous agreements whether in writing
or oral between the Executive and Company shall be terminated and superseded by
this Agreement.




NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:




ARTICLE I

EMPLOYMENT DUTIES AND BENEFITS




SECTION 1.1 EMPLOYMENT. The Company hereby employs the Executive as President
and Chief Executive Officer of the Company. The Executive accepts such
employment and agrees to perform the duties and responsibilities assigned to him
under this Agreement.




SECTION 1.2 DUTIES AND RESPONSIBILITIES. During the period of employment,
Executive agrees to exclusively serve the Company as President and Chief
Executive Officer and in such other offices and directorships of the Company and
of its subsidiaries and related companies (collectively, "Affiliates") to which
he may be elected or appointed, and to perform the duties commensurate with such
positions and such other reasonable and appropriate duties as may be requested
of him by the board of directors of the Company (the "Board of Directors") and
of the Affiliates, as applicable, in accordance with this Agreement and in
compliance with all applicable laws and regulations. Excluding periods of
vacation and sick leave to which the





1




Executive is entitled, Executive shall devote such time, energy, and skill
exclusively to the business and affairs of the Company and its Affiliates and to
the promotion of their interests as is necessary to perform the duties required
of him by this Agreement.




SECTION 1.3 WORKING FACILITIES; LOCATION. The Executive shall be furnished with
facilities and services suitable to his position and adequate for the
performance of his duties under this Agreement. The principal place of
performance by the Executive of his duties hereunder shall be in New York City,
New York, or at such other location as he may reasonably be required to travel
in the performance of his responsibilities. In support of its evolving business
plan, the Company may elect to establish additional domestic and international
offices.




SECTION 1.4 VACATIONS. The Executive shall be entitled each year during the
Term, as defined below, to a vacation with full salary and benefits, for the
number of weeks established by the Board of Directors, however not less than
thirty (30) days.




SECTION 1.5 EXPENSES. The Executive is authorized to incur reasonable expenses
for promoting the business of the Company, as directed by the Board of
Directors, including expenses for entertainment, travel and similar items. The
Company will promptly reimburse the Executive for all such expenses upon the
presentation by the Executive, from time to time, of an itemized account of such
expenditures.  Expenses to be incurred shall be congruent with the budget.
 Unforeseen expenses shall be preapproved by the Board of Directors or any
executive committee created by the board prior to incurring the expenses.




SECTION 1.6 BENEFIT PLANS. From the effective date of this Agreement, the
Executive shall be entitled to participate in benefit plans provided to
employees of the Company or Affiliates. Such participation shall be based upon
the policies established by the Board of Directors as applicable to the
Executive.




SECTION 1.7 INDEMNIFICATION.  The Company shall defend, hold harmless and
indemnify the Executive for any action brought in a Court of competent
jurisdiction to the fullest





2




extent permitted by Nevada law. The Company will also aggressively pursue
Director and Executive insurance on behalf of its Board of Directors and
Officers.  




ARTICLE II

COMPENSATION




SECTION 2.1 BASE SALARY. During the Term, the Company shall pay to the Executive
a base salary no less than the rate of $395,000 per annum for the period July 1,
2012 through June 30, 2015, and upon any extension each year thereafter
Executive shall receive a cost of living increase.  The pay schedule shall be
the same as other company employees. It is acknowledged and agreed that at the
signing of this agreement the Company is seriously underfunded and as a result
thereof the parties agree that there will be no salary remuneration or expenses
paid until the company has been funded. Salary and expenses would be disbursed
based on surplus funds being available.

SECTION 2.2 BONUS AND BONUS PLAN PARTICIPATION. The Executive may be entitled to
an annual bonus for each year during the Term of this Agreement.  The amount of
the bonus shall be determined in the sole discretion of the Board of Directors
and shall be based on the achievements of written objectives defined by the
Board of Directors.




SECTION 2.3 EQUITY AWARD. In consideration of Executive’s employment with the
Company, and subject to Executive’s full and faithful performance of his duties
and obligations as more specifically set forth herein during the term hereof,
Executive shall be entitled to an equity award as follows:

(i)

Executive shall be entitled to an award of company stock totaling 8.0 million
shares of the Company’s restricted common stock upon execution of this
Agreement, plus;

(ii)

Executive shall be granted options to purchase 8,000,000 shares of the Company’s
common stock at an exercise price of $0.20 per share, vesting on June 30, 2013
and exercisable until June 30, 2018, plus;





3






(iii)

 Executive shall be granted options to purchase 8,000,000 shares of the
Company’s common stock at an exercise price of $0.35 per share, vesting on June
30, 2014 and exercisable until June 30, 2019.




The above share and option awards are contingent on shareholder approval of an
increase in the Company’s authorized capital which increase is being presented
to the Company’s shareholders for a vote at the Company’s Annual Meeting
scheduled for June 26, 2012, and the adoption of a stock option award plan. In
the event that Executive terminates his employment for any reason whatsoever
prior to full completion with the Company prior to the vesting period as set
forth above, then any such award  rights not yet completed and accrued shall be
terminated. By way of example, in the event that Executive terminates his
employment with the Company prior to June 30, 2013, then he would be ineligible
to receive the options contemplated under (ii) and (iii) above and would only be
entitled to the signing bonus in (i)  above.




ARTICLE III

TERM OF EMPLOYMENT AND TERMINATION




SECTION 3.1 TERM. This Agreement shall be for a period of three years commencing
on July 1, 2012, subject, however, to termination during such period as provided
in this Article (the "Term").  This Agreement may be extended for an additional
term by mutual agreement of Executive and the Company.




SECTION 3.2 TERMINATION BY THE COMPANY WITH CAUSE. The Company may terminate the
Executive's employment, at any time, for cause upon ten days' written notice and
opportunity for the Executive to remedy any non-compliance with the terms of
this Agreement (if such non-compliance can be remedied). Grounds for termination
"for cause" shall be any of the following: (i)   intentional and material breach
of his duty of loyalty or care to the Company,   (ii)   gross negligence or
willful misconduct in performance of his duties during the course of his
employment, (iii)   persistent failure to abide by the corporate policies and
procedures established by the Board of Directors;   (iv)   persistent failure to
execute the reasonable and





4




lawful instructions of the Board of Directors relating to the operation of the
Company's business, and   (v)   conviction of any felony. Upon the date of
termination of the Executive's employment pursuant to this Section 3.2, the
Company's obligation to pay any compensation (including bonuses) shall
terminate, at which time the Company shall be responsible for compensating the
Executive for any unpaid salary and vacation time not taken. Subject to this
exception and the obligation of the Company to compensate the Executive through
the notice period, no other compensation shall be payable to the Executive
should this Agreement be terminated pursuant to this Section 3.2.




SECTION 3.3 TERMINATION OR CESSATION OF EMPLOYMENT WITHOUT CAUSE. If the
Executive's employment is terminated or ceased without cause, all compensation
shall cease, but the Company shall be obligated to compensate the Executive with
a lump sum severance payment equal to six months of the present value of his
annual salary otherwise payable during the remaining Term of this Agreement. In
the event the Executive's employment is terminated pursuant to this section 3.3,
the Executive shall be entitled to the bonus payable pursuant to SECTION 2.2,
with respect to the year in which his employment is terminated. In addition, the
non-competition covenant in SECTION 4.1(c) below shall be automatically
terminated on the effective date of any termination of Executive's employment
without cause.  




SECTION 3.4 TERMINATION UPON DEATH OF THE EXECUTIVE. In addition to any other
provision relating to termination, this Agreement shall terminate upon the
Executive's death. In such event, all unpaid compensation, compensation for
vacation time not taken by the Executive and all expense reimbursements due to
the Executive shall be paid to the Executive's estate. In the event the
Executive's employment is terminated pursuant to this Section 3.4, the
Executive's estate also shall be entitled to a death benefit equal to six
months' salary and to participate, in the bonus payable pursuant to SECTION 2.2
with respect to the year in which his employment is terminated, prorated for the
year based on the number of full months worked during such year compared to 12
months.




The Company agrees to purchase a Term life insurance policy in the amount of
Five Hundred Thousand Dollars ($500,000.00) to run concurrently with the term
and any extended terms of





5




this agreement.  The beneficiary or beneficiaries shall be at the sole
discretion of the Executive.  Prior to any cancellation by the Company, for any
reason, the Company shall give Executive a minimum of sixty (60) days written
 notice whereupon, if he so chooses, the Executive may assume the premium
liability.




SECTION 3.5 TERMINATION UPON SALE.

(a) If during the Term, the Company:

(i)   is merged into another company;

(ii)  sells all or substantially all of its assets to another company or person;

(iii) experiences a change in ownership of 50% or more of its common stock; or

(iv)  issues shares in excess of 50% of its then outstanding stock to another
company or person and the Executive is not offered, by the acquiring company or
person, an employment position, or not offered an employment position
satisfactory to him, he shall be deemed Terminated Without Cause and shall be
entitled to a severance payment in an amount equal to three years of Base
Salary, which shall be in addition to amounts payable to the Executive under
Section 3.3 above. Additionally, the outstanding balance of the bonus options,
as provided under Section 2.3, would be considered as fully vested and
exercisable by the Executive.

(b) The foregoing subsection 3.5(a) shall not apply if the Executive is an
equity participant in any of the transactions described in subsection
3.5(a)(i)-(iv) above.

                  

ARTICLE IV

CONFIDENTIALITY AND COMPETITION




SECTION 4.1 FURTHER OBLIGATIONS OF THE EXECUTIVE DURING AND AFTER EMPLOYMENT.




(a) The Executive agrees that during the term of his employment under this
Agreement and for an additional period of one year, he will engage in no
business activities which are or may be competitive with, or which might place
him in a competing position to that of, the Company or any Affiliate except as
authorized by the Company's Board of Directors.  The Executive further





6




agrees that he shall not reveal any drawings, designs, patent filings prior to
filing, or other information relating to any object, or project which The
Company has not made available to the general public.




(b) The Executive realizes that during the course of his employment, the
Executive will have produced and/or have access to confidential plans,
information, business opportunity records, notebooks, data, specifications,
trade secrets, customer lists and account lists of the Company and its
Affiliates ("Confidential Information"). Therefore, during and subsequent to his
employment by the Company, or by an Affiliate, the Executive agrees to hold in
confidence and not to directly or indirectly disclose or use or copy or make
lists of any such Confidential Information, except to the extent authorized by
the Company in writing. All records, files, business plans, documents, equipment
and the like, or copies thereof, relating to Company's business, or the business
of an Affiliate, which the Executive shall prepare, or use, or come into contact
with, shall remain the sole property of the Company, or of the Affiliate, and
shall not be removed from the Company's or the Affiliate's premises without its
written consent, and shall be promptly returned to the Company upon termination
or resignation of employment with the Company or its Affiliates.




(c) Because of his employment by the Company, the Executive will have access to
trade secrets and confidential information about the Company, its business
plans, its business accounts, its business opportunities, its expansion plans
into other geographic areas and its methods of doing business. The Executive
agrees that for the Term of this Agreement and an additional period of one year
he will not take any actions which are calculated to persuade any employee,
vendor or supplier of the Company to terminate or modify in any adverse manner
his or its association with the Company.




(d) In the event a court of competent jurisdiction finds any provision of this
Section 4.1 to be so overbroad as to be unenforceable, then such provision shall
be reduced in scope by the court, to the extent deemed necessary by the court to
render the provision reasonable and enforceable. The Executive acknowledges and
agrees that any breach of this Agreement by the Executive would cause immediate
irreparable harm to the Company. The Executive agrees that should he violate





7




any of the terms and conditions of this Agreement, the Company, at its sole
discretion, shall be entitled to seek and obtain immediate injunctive relief and
enjoin further and future violations of this Agreement.




(e)  In the event Executive knowingly and willingly violates either or all of
SECTION 4.1 to the economic detriment of Company, Executive will hold harmless,
defend and forthwith indemnify company of any and all loss sustained.




ARTICLE V

DISABILITY AND ILLNESS




SECTION 5.1 DISABILITY AND SALARY CONTINUATION.




(a) Definition of Total Disability. For purposes of this Agreement, the terms
"totally disabled" and "total disability" shall mean disability as defined in
any total disability insurance policy or policies, if any, in effect with
respect to the Executive. If no insurance policy is in effect, "total
disability" shall mean a medically determinable physical or mental condition
which, in the opinion of two physicians chosen by the mutual consent of the
parties, renders the Executive unable to perform substantially all of the duties
required pursuant to this Agreement. Total disability shall be deemed to have
occurred on the date of the disabling injury or onset of the disabling illness,
as determined by the two independent physicians. In the event that the two
independent physicians are unable to agree as to the date of the disabling
injury or onset of the disabling illness, such date shall be deemed to be the
later of the two dates determined by the physicians chosen pursuant to this
Section 5.1(a).




(b) Salary Continuation. If the Executive becomes totally disabled during the
term of this Agreement, his full salary shall be continued for 90 days from the
date of the disabling injury or onset of the disabling illness as determined in
accordance with the provisions of SECTION 5.1(a) above, and thereafter the
Executive's employment may be terminated in accordance with the provisions of
SECTION 3.3.








8




SECTION 5.2 Illness. If the Executive is unable to perform the services required
under this Agreement by reason of illness or physical injury not amounting to
total disability, also as determined in this Article, the compensation otherwise
payable to the Executive under this Agreement shall be continued for a period of
90 days and he shall be entitled to participate in the bonus payable in Section
2.2 with respect to the year in which the illness occurred, prorated for the
year based on the number of months worked during such year compared to 12, after
which the Executive's employment may be terminated and the Company shall have no
further obligation to the Executive.




ARTICLE VI

GENERAL MATTERS




SECTION 6.1 GOVERNING LAW. This Agreement shall be governed by the laws of the
State of Nevada and shall be construed in accordance therewith.

                        

SECTION 6.2 NO WAIVER. No provision of this Agreement may be waived except by an
agreement in writing signed by the waiving party. A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.




SECTION 6.3 AMENDMENT. This Agreement may be amended, altered or revoked at any
time, in whole or in part, by filing with this Agreement a written instrument
setting forth such changes, signed by each of the parties.




SECTION 6.4 BENEFIT. This Agreement shall be binding upon the Executive and the
Company, and shall not be assignable by either party without the other party's
written consent.




SECTION 6.5 SEVERABILITY. If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.




SECTION 6.6 EFFECTIVE DATE. The effective date of this Agreement shall be July
1, 2012.




SECTION 6.7 ARBITRATION. The Company and the Executive expressly agree that
except for matters arising under Article IV of this Agreement, all disputes
arising out of this Agreement shall be resolved by arbitration in accordance
with the following provisions. Either party must demand in writing such
arbitration within ten days after the controversy arises by sending a notice to
arbitrate to both the other party and to the American Arbitration Association
(hereinafter referred to as "AAA"). The controversy shall then be arbitrated
pursuant to the rules promulgated by the AAA at the AAA's offices located in
Denver, Colorado. The parties will select by mutual agreement the arbitrator or
arbitrators (hereinafter collectively referred to as "arbitrator") to hear and
resolve the controversy. The arbitrator shall be governed by the express terms
of this Agreement and the laws of the State of Nevada. The arbitrator's decision
shall be final and binding on the parties and shall bar any suit, action, or
proceeding instituted in any federal, state, or local court or administrative
tribunal. Notwithstanding the preceding sentence, the arbitrator's judgment may
be entered in any court of competent jurisdiction. These arbitration provisions
shall survive the termination of this Agreement.




SECTION 6.8 NOTICES. All notices given by the Executive to the Board of
Directors shall be in writing and given to the Chairman of the board and if he
is not available, to the Vice-Chairman. All notices given to the Executive by
the Board of Directors shall be given in writing by the Chairman of
Vice-Chairman delivered to the Executive at his office.




SECTION 6.9 COUNTER PARTS. This agreement maybe executed in any number of
counterparts and by the separate parties hereto in separate counterparts, each
of which shall be deemed to be one and the same instrument.




SECTION 6.10 ENTIRE AGREEMENT. his writing constitutes the entire agreement
between the parties here to with respect to the subject matter contained herein
and supersedes any and all prior negotiations, representations and
understanding, whether oral or in writing, between the parties hereto.




Signed this ______ day of June 2012.




Clean Coal Technologies, Inc.




__________________________

Edward Jennings, Chairman of the Board




Executive




__________________________

Robin Eves











9


